Title: From Thomas Jefferson to Edmund Randolph, 5 December 1791
From: Jefferson, Thomas
To: Randolph, Edmund



Dear Sir
Philadelphia Dec. 5. 1791.

The inclosed memorial from the British minister on the case of Thomas Pagan, containing a complaint of injustice in the  dispensations of law by the courts of Massachusets to a British subject, the President approves of my referring it to you to report thereon your opinion of the proceedings, and whether any thing, and what, can or ought to be done by the government in consequence thereof.—I am with great & sincere esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

